IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 26, 2009

                                       No. 08-40902                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee
v.

ARTURO SANCHEZ-HERNANDEZ,

                                                   Defendant - Appellant




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:08-CR-373-1


Before GARWOOD, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Arturo Sanchez-Hernandez appeals his sentence for illegal reentry into the
United States. He argues that the district court erred when ordering a prior
undischarged sentence to run consecutively to his new sentence for illegal
reentry. We AFFIRM.
                            I.   PROCEDURAL HISTORY
       In March 2000, Sanchez-Hernandez was arrested and charged with a drug
crime in a state court in Texas. While in custody awaiting trial on the state

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                      No. 08-40902

charge, the defendant was charged in federal court with illegal reentry following
deportation. In December 2000, the defendant received a three-year prison
sentence on the drug offense in state court. In October 2001, the defendant
received an eight-month prison sentence to be followed by three years of
supervised release for the federal illegal reentry charge. The federal sentence
was to begin after the state sentence. However, when the defendant was paroled
on his state sentence, he was erroneously deported before the commencement of
the eight-month federal sentence.
      In 2008, the defendant was again found in the United States. He pled
guilty to another illegal reentry charge and received a sentence of forty-six
months. Anticipating that he would be expected to serve the prior undischarged
eight-month sentence, the defendant asked the district court to let the sentences
run concurrently, to the extent that was possible. The district court did not
respond to that request. The probation officer later asked the court to clarify
whether the sentences were consecutive or concurrent. In seeking clarification,
the probation officer stated that, under the relevant Sentencing Guideline, a
“term of imprisonment is to run consecutive to the undischarged term of
imprisonment in that prior case.” The district court responded by saying, “well,
if that’s a statute, then that’s the statute.”
      Both parties now agree that the probation officer was reading the wrong
portion of the Guidelines. The district court has discretion to make a new
sentence concurrent to an undischarged term of imprisonment. The effect of this
error is the only issue raised in the present appeal.
                                II.    DISCUSSION
      When a district court imposes a sentence on a defendant who has an
undischarged prior sentence, there is discretion to make the two sentences
consecutive or concurrent. 18 U.S.C. § 3584. The district court should exercise
the discretion in light of the factors set out in Section 3553(a). See 18 U.S.C. §

                                           2
                                  No. 08-40902

3584(b). That means that the court is to consider the Guidelines and pertinent
policy statements. 18 U.S.C. § 3553(a)(4) & (5). The applicable Guidelines
provision here is Section 5G1.3(c).     It states that, in cases “involving an
undischarged term of imprisonment, the sentence for the instant offense may be
imposed to run concurrently, partially concurrently, or consecutively to the prior
undischarged term of imprisonment to achieve a reasonable punishment for the
instant offense.”
      The specific question presented here is the reasonableness of the district
court’s decision that the new forty-six month sentence and the earlier eight-
month undischarged sentence be served consecutively. Sanchez-Hernandez
alleges that the district judge was indicating that she considered the Guidelines
to be mandatory when she said, “if that’s a statute, then that’s the statute.” If
the judge did treat the Guidelines as mandatory, procedural error occurred. Gall
v. United States, 128 S. Ct. 586, 597 (2007).
      Thus, reasonableness is the issue. Our standard for review depends on
whether the alleged error was preserved. Defense counsel stated to the court,
“to the extent you can[,] we’d ask you to consider running the cases
concurrently.” The court made no response to that request. Nothing else was
said by defense counsel that could constitute an objection. Preservation of the
error turns on the import of the statement just quoted.
      A claim of error must be presented to “the district court in such a manner
so that the district court may correct itself and thus, obviate the need for
[appellate] review.” United States v. Rodriguez, 15 F.3d 408, 414 (5th Cir. 1994).
When counsel asked the district court for a concurrent sentence “to the extent”
that one could be imposed, there was no suggestion that failure to do so would
be error. This was a request that the court determine if it had discretion, and
if so, to apply it in favor of concurrent sentences. When the probation officer



                                        3
                                  No. 08-40902

later stated, erroneously, that the district court was required to impose
consecutive sentences, the defendant did not object.
      Because the defendant in no manner alerted the district court that the
Guidelines were being applied impermissibly, the court was not provided an
opportunity to recognize and correct its error. See United States v. Peltier, 505
F.3d 389, 391-92 (5th Cir. 2007). Thus, we review only for plain error.
      The plain error review test consists of three elements: (1) there must be
an error; (2) the error must be clear or obvious; (3) and the error must affect the
appellant’s substantial rights. See Puckett v. United States, 129 S.Ct. 1423, 1429
(2009). If these elements are met, “the court of appeals has the discretion to
remedy the error – discretion which ought to be exercised only if the error
seriously affect[s] the fairness, integrity or public reputation of judicial
proceedings.” Id. (internal quotation marks omitted).
      We restate what was said at sentencing. The probation officer stated that
a “term of imprisonment is to run consecutive to the undischarged term of
imprisonment . . . .” The district court responded, “well, if that’s a statute, then
that’s the statute” and ordered the sentences to run consecutively. The court’s
response indicates that it believed there was no discretion.
      Therefore, error has been shown. As to whether it was plain error, we
accept that there was no subjective obviousness to the error, meaning, the
attorneys at the time did not observe error. That oversight will almost always
be so under plain error review. For our purposes, because the error is clear once
the proper Guideline section is noted, it is “plain.”
      The only disputed questions, then, are whether that error affected the
defendant’s substantial rights and whether we should exercise our discretion to
correct it.
      With respect to whether the district court’s error affected the defendant’s
substantial rights, “the defendant must show that it affected the outcome in the

                                         4
                                  No. 08-40902

district court.” United States v. Mondragon-Santiago, 564 F.3d 357, 364 (5th
Cir. 2009). “To meet this standard, the proponent of the error must demonstrate
a probability sufficient to undermine confidence in the outcome.” United States
v. Mares, 402 F.3d 511, 521 (5th Cir. 2005) (internal quotation marks omitted).
This court has stated that the defendant’s burden “should not be too easy.” Id.
Unless the error is shown actually to have made a difference in the outcome,
there is no reversal. Id.
      Defendant has not met his burden in this case. He has not demonstrated
any probability that the district court would have run his sentences concurrently
in the absence of error. The mere possibility of a lesser sentence is insufficient
to satisfy the test. In fact, the district court commented on the “seriousness” of
the defendant’s crime of illegal reentry and indicated that a “heavy penalty was
warranted.” These statements belie any assertion that the sentence imposed by
the district court would probably have been less stringent had the court
recognized its own discretion.
      We AFFIRM.




                                        5